    Case 0:21-cr-60050-WPD Document 5 Entered on FLSD Docket 02/24/2021 Page 1 of 5

1




                                   UM TED SIW TES DISTRICT COURT
                                   SOUTH ERN DISTRICT OF FLORIDA

                                 CA9E NO .
                                               18U.S.C.j922(a)(1)(A)
                                               18U.S.C.j922(a)(6)
                                               18U.S.C.j924(d)(1)
       UM TED STATES OF AM ERICA
       VS.

       SAN DR O LO UIS,

                       D efendant.
                                                   /

                                                W DICTG NT
             '
                 The Grand Jury chargesthat:

                                                    COUNT I
                                     D ealing in Firearm swithouta License
                                           (18U.S.C.j922(a)(1)(A))
                 From in or around M arch 2020,the exact date belng unlm own to the Grand Jury,and

       continuing through on or about February 2021,in Broward and M iam i-Dade Counues,in the
                             $

       SouthernDistrictofFlorida,and elsewhert,the defendant,

                                               SANDR O LOUIS,

       did willfully engage in the bushw ssof dealing in flrearm sw ithouta licznse,in violation ofTitle

       12,UpitedStatesCode,Sections922(a)(1)(A)and924(a)(1)(D).
                                                CO UNT 2
                                 FalseStatem entDuring a Firearm Purchase
                                            (18U.S.C.j922(a)(6))
                 On oraboutD ecember6,2020,in M iam i-DadeCounty,in the Southern Districtof

       Florida,and elsew here,the defendant,

                                               SAN DRO LOUIS,
Case 0:21-cr-60050-WPD Document 5 Entered on FLSD Docket 02/24/2021 Page 2 of 5




    in connection w ith the acquisition of firearm sfrom a federally licensed firearm s dealer,that is,

    Florida Tactical Supplies Inc, d/b/a Suprem e Firearm s, did knowingly m ake a false or

    tictitious statement,whioh was intended and likely to deceive the dealerwith respectto any

    factmaterialtothelawfulnessoftheacquisition of said firearms,in thatthe defendantSandro
        I
    Louis,stated in Bureau of Alcohol,Tobacco,Firearm sand ExplosivesForm 4473 thathe was

    the actualbuyer of the firearms,when in truth and hzfaot,and asthe defendanttlwn and there

    wellkrlew,be w as purchasing the fireal'
                                           m s for another person,in violation of Title 18,United

    StatesCode,Seotion922(a)(6).
            Itisf'
                 urtheralleged thatthefirearm swere:

                 One(1)SpringfieldArmoryHellcatPistol,,9mm caliber,serialnumber8Y387310;
                 Md

                 One(1)SpringfieldArmoryHellcatPistol,.gmp caliber,serialnumber8Y440724.
                                  FO RFEITURE AT,LEGATION S

            1.      The allegationsofthisJndictm entare hereby re-alleged and by thisreferencefully

    incop oratedhereinforthepurposeofallegingforfeituretotheUnited StatesofA m ericaofcexain

    property in which the defendant,SANDR O L OUIS,hasan interest,

                    Upon conviction ofaviolation ofTitle 18,United StatesCode,Section 922,orany

    othercrim inallaw oftheU nited States,asalleged in thisIndictm ent,thedefendantshallforfeitto

    the United States any Grearm and am lnunition hw olved in orused in the com m ission of such

    offbnse,pursuanttoTitle18,UnitedStatesCode,Section924(d)(1).
            A1IpursuanttoTitle18,United StatesCode,Section 924(d)(1),andtheproceduresset
    forth atTitle21,United StatesCodeaSection 853,asincorporated by Title 28,United StatesCode,
    Case 0:21-cr-60050-WPD Document 5 Entered on FLSD Docket 02/24/2021 Page 3 of 5




        Section2461(c).
                                             AT       -    A R&
                                              .           xax,gru. .k   .
I
                                             F    .   PERSON


        r
       ARIANA F JARDO ORSH AN
       IW ITED STATESATTORNEY


       BROOKE ELISE LAW A
       A SSISTAN T UNITED STA TES AU ORNEY
Case 0:21-cr-60050-WPD Document 5 Entered on FLSD Docket 02/24/2021 Page 4 of 5

                                     UNITED STATES DISTRICT CO URT
                                     SOUTHERN DB TRICT OFFLORIDA

UM TED STATKS OF AMERICA                            CASENO.                             -




                                                    CERTIFICATE OF TRIAL ATTORNEY*
sANlm o Lottls,
                                                    Superseding CaseInformation:
                    Defendant            f

CourtDi
      Mvijitm:(sel
                 ectOne)                            New defendanttsl          Yes           No
         mmi            KeyW est                    Numberofnew defendants
 z     FTL --           MPB        FTP              Totalnumberofcounts

              7 have carefully considered theallegationsoftheindictment,thenumberofdefendants, thenumbercf
              probablewitnessesand thelegalcomplexitiesoftheIndictment/lnformation attachedhereto.
               Iam aware thatthe information supplied on thisstatementwillbe relied upon by the Judges ofthis
               Courtin setting theircalendars and scheduling criminaltrialsunderthe mandate ofthe Sptedy Trial
               Act,Title28 U.S.C.Section 3161.
               Interpreter:     (YesorNo)    No
               Listlanguageand/ordialect
               Tlziscasewilltake 2-3 daysforthe partiesto try.
              Pleasecheck appropriatecategoryandtypeofoffenselistedbelow:
              (Cketkonlyone)                               (Cbeckonlyone)
       I      0to5days                   /                 Petty                    '
       11     6 to 10 days                                 M'm or
       l11    11to20days                                   M isdem.
       IV     21to60days                                   Felony
       V      61daygandover
       6.     HmsthiscasepreviouslybeenfiledinthisDistrictCourt?            (YesorNo)       No
        Ifyes:Judge                                CaseNo.
        (Attachcopyofdispositiveorder)
        Hasacomplaintbeenfiledinthismatler?         (YesorNo)        YeS
        Ifyes:M agistrateCaseNo.                    21-M J-06O55-LSS
        Relatedmiscellaneousnumbers:
        Defendantls)infederalcustody asof           February3,2021
        Defendantts)instatecustodyasof
        Rule20.from theDistrictof
        Isthisapotentialdeathpenaltycase?(YesorNo)           No
              Doesthiscaseoriginatefrom amattcrpending inthe CentralRegion ofthe U.S.Attorney'sOflice
              priortoAugust9,2013(Mag.JudgeAlicia0.Va11e)?                  Yes             No z
              Doesthiscase originatefrom am atlerpending intheNol4hernRegion oftheU.S.Attorney'sOffice
              priortoAugust8,2014(Mag.JudgeShaniekM aynard)?                Yes             No 4
       9.     Doesthiscaseoriginatefrom amatterpending intlzeCentralRegion ofthe U.S.Attorney'sOflke
              priortoOctober3,2019(Mag.JudgeJaredStrauss)?                  Yees            No z


                                                           BROOICE BLISE LAW A
                                                           ASSISTANT UNITBD STATESA'
                                                                                   ITORNEY

*penalty Sheetts)atached                                                                           REvslsmzû
Case 0:21-cr-60050-WPD Document 5 Entered on FLSD Docket 02/24/2021 Page 5 of 5




                            UNITED STA TES DISTW CT COURT
                            SOUTH ERN DISTR ICT OF FLOQI'
                                                        DA

                                      PENAT,TY SH EET

   Defendant'sN ame: SANDRO LOUIS

    Count#:1
   Dealing in Firearm sw ithputaLicense

   Title18,UnitedStatesCode,Section922(a)(1)(A)
    *M in./M ax.Penalty:5 Years'Imprisonment;$250,000Fine;3Years'SupervisedRelease
    Count#:2

   False Statem entD uring aFirearm Purchase

   Title18,UnitedStatesCode,Section922(a)(6)
    'kM in-/M ax.Penalty:10Years'lmprisonment;$250,000Fine;3Years'SupervisedRelease
    *lkefers only to possible term of incarceration, does n0t include restitution, special
    assessm ents,parole term s,orforfeitures thatm ay be applicable.



                                                                                             !
